Order filed July 8, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00167-CV 
                                                    __________
 
                                       DALE
MURPHY, Appellant
 
                                                             V.
 
                                         D.A.
MURPHY, Appellee

 
                                   On
Appeal from the 50th District Court
 
                                                             Knox
County, Texas
 
                                                       Trial
Court Cause No. 9289
 

 
                                     O R D E R   O N    M
O T I O N    TO   S T A Y
 
            Dale Murphy has
filed in this court a motion to stay the underlying litigation in this cause
until this court resolves his interlocutory appeal from the trial court’s
denial of his application to compel arbitration.  The motion is granted, and
the underlying proceedings in the trial court are stayed until further order of
this court.
 
                                                                                                PER
CURIAM
July 8, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.